Matter of Tunkel v Toonkel (2021 NY Slip Op 04609)





Matter of Tunkel v Toonkel


2021 NY Slip Op 04609


Decided on August 4, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2019-13579
 (Docket No. O-1454-18)

[*1]In the Matter of Nella Tunkel, respondent,
vJulius Toonkel, etc., appellant.


Leighton M. Jackson, New York, NY, for appellant, and appellant pro se.
Peter A. Wilner, Jamaica, NY, for respondent (no brief filed).

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 8, Julius Toonkel appeals from an order of protection of the Family Court, Kings County (Anne E. O'Shea, J.), dated October 23, 2019. The order of protection, after a hearing, and upon a finding that Julius Toonkel committed the family offenses of harassment in the second degree, disorderly conduct, assault in the second degree, assault in the third degree, menacing in the second degree, menacing in the third degree, and reckless endangerment in the second degree, directed him, inter alia, to stay away from the petitioner and the subject children until and including October 23, 2020. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the order of protection is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738), and we have also reviewed the appellant's pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; see also Matter of Jade Yun Hon v Tin Yat Chin, 148 AD3d 810).
MASTRO, J.P., AUSTIN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court